DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Linda L. Lewis on 05/18/2022.
The application has been amended as follows: 
	Withdrawn claims 1-6 and 16-20 are cancelled.

Response to Amendment
	Claims 1-6, 10, and 16-20 are cancelled.
	In view of the amendment, filed on 02/10/2022, the following objections/rejections are withdrawn from the previous office action, mailed on 11/12/2021.
Objection to claim 7
Rejection of claims 7-15 under 35 U.S.C. 112(b)
Rejection of claims 7-15 under 35 U.S.C. 103 as being unpatentable over Gusack et al. (US 6,312,629) in view of Tang et al. (CN 103499312)

 Response to Arguments
Applicant’s arguments, see remarks filed on 02/10/2022, with respect to allowability of the claimed subject matter have been fully considered and are persuasive.  Therefore, the previous rejections of claims 7-15 have been withdrawn. 


Allowable Subject Matter
Claims 7-9 and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither references of the record nor any other prior art, taken alone or in combination, Inter Alia, teach or fairly suggest a method of using a leveling device, as claimed in claim 1, for leveling a feeder platform to be parallel to a die table of a rotary tablet compression machine to a desired distance, the leveling device comprising: a top plate, a bottom plate, and at least three distance sensors; wherein the top plate and the bottom plate are attached; wherein the top plate and the bottom plate are rigid; wherein the top plate has a top plate surface and a feeder platform surface; wherein the bottom plate has a die table engaging surface; wherein the feeder platform surface is offset from the die table engaging surface, creating an offset gap between the feeder platform and the feeder platform surface; and wherein the at least three distance sensors are mounted in a non-linear fashion on the feeder platform surface; wherein the at least three distance sensors are linearly adjustable; wherein the die table engaging surface and the feeder platform surface are essentially flat and are parallel to the each other; and wherein the die table engaging surface and the feeder platform surface are sized such that when mounted on the rotary tablet compression machine, the die table engaging surface is parallel to the die table and the feeder platform surface is parallel to the feeder platform in order to level the feeder platform to be parallel to the die table of the rotary tablet compression machine; wherein the method comprises: mounting the leveling device on the rotary tablet compression machine; wherein the distance sensors are equidistant from the feeder platform; wherein the distance sensors are horizontally aligned with the die table; wherein the distance sensors have at least one display; wherein the at least one display shows a "zero" distance value; wherein the feeder platform further comprises adjustable supports; and adjusting the adjustable supports of the feeder platform to a desired distance, thereby leveling the feeder platform to be parallel to the die table.
The closest reference of Gusack et al. (US ‘629) fail to disclose adjusting the adjustable supports of the feeder platform to a desired distance, thereby leveling the feeder platform to be parallel to the die table, wherein the die table engaging surface and the feeder platform surface are sized such that when mounted on the rotary tablet compression machine, the die table engaging surface is parallel to the die table and the feeder platform surface is parallel to the feeder platform in order to level the feeder platform to be parallel to the die table of the rotary tablet compression machine, and wherein the feeder platform surface is offset from the die table engaging surface, creating an offset gap between the feeder platform and the feeder platform surface. Therefore, claims 7-9 and 11-16 deem allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1754                                                                                                                                                                                               	05/20/2022